Title: From George Washington to Major General Horatio Gates, 20 February 1777
From: Washington, George
To: Gates, Horatio



Dr Sir,
Morristown Feby 20th 1777

This Letter will accompany one of last Nights date, to which it is intended as an addition—I have a thousand corrisponding circumstances to convince me, that Genl Howe intends to move from Brunswick in a very short time—it is said to this place, but that may be a cover only, to his designs upon Philadelphia—He & Lord Percy you will find by the Inclosed Copies of Letters have, or were abt to join the Army at Brunswick; The strength of the Reinforcement, as mentioned in Dickenson’s Letter, must be magnified; I do not immagine it can exceed the half, however, sorry I am to inform you (and this I do under the Rose, to be known only to those who ought to be acquainted with it) that without it, their numbers are nearly dble ours. & what kind of Troops ours are, you need not be informed, when I tell you that we have scarce any other than Militia—unhappily for us, most of those that could be depended upon, are down with the Small Pox, either by Inoculation, or in the natural way.

The reason of my giving you the trouble of this additional Letter, is, that you may not delay a moments time in fixing a good Officer (Genl Armstrong if he is with you, or some other spirited & attentive Man) at New Town, with some Troops, to superintend that department and the Vessels in case the Enemy should move towards the Delaware, which I think must be the case for two Reasons, first on Acct of covering for their Troops, which cannot be had this way; and on acct of its being the only great object in view. to these may be added, that they have been building kind of Floats in New York, said to be for the Transportation of Artillery (which has been tryed upon them in the Docks at New York) over the Delaware.
I cannot conclude without [desiring] you to draw such of the Continental Troops together under proper Officers as you can; but without impeding the recruiting Service. Surely many of the Pensylvania Regiments must be in some degree of forwardness by this time, and that in the lower Counties—pray exert yourself to get things forward as fast as possible without spreading an Alarm.
I have orderd Genl Putnam immediately upon any move of the Enemys to give you Instant advice of it that you may immediately have all the Boats & Vessels on the East side of the Delaware remov’d to the west—something leading to this should be attempted previous to a move—those in the Creeks especially should be removd.
Your own discretion will point out many necessary things to be done in our present situation & therefore I shall only add that I am Dr Sir Yr Most Obedt Servt

Go: Washington


P.S. I shall be much obliged to you to stop the shoals of French Men that are coming on to this Camp, till such time as Congress to whom I have wrote on the Subject, can fix upon some decisive plan respecting them. they cannt recruit men—& officers who have, & stand fair in Character, do not like to be put under them. For these ten days past, it has taken up half my time to hear their pretensions, & explain to them the Reasons why It is impossible for me to gratifie them in their wishes—besides accomodations here is not to be had.

